Citation Nr: 1019360	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to higher initial ratings for service-connected 
adjustment disorder with anxious and depressed mood, rated as 
10 percent disabling prior to November 5, 2004, and 30 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from October 1972 through 
August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeal was remanded for the 
purpose of affording the Veteran a hearing in October 2007, 
but the Veteran withdrew the hearing request.  The appeal was 
remanded for additional development in October 2008.

In a 2007 statement, the Veteran mentioned a claim for a 
"pain disorder."  This issue has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is again referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."

At the Veteran's October 2009 VA examination, he stated that 
he receives all of his psychiatric treatment from a private 
psychiatrist in the community and occasionally from a VA 
provider.  A review of VA treatment records shows that the 
Veteran was only seen there on an emergency basis and that 
his private psychiatrist is Dr. Justo Rodriguez in Arecibo.  
The records of Dr. Rodriguez have not been associated with 
the claims folder and are of particular import as they will 
show the current severity of the Veteran's psychiatric 
disability.

In the October 2008 remand instructions, the RO/AMC was 
ordered to "inquire as to whether the Veteran is in receipt 
of Social Security Administration (SSA) disability 
benefits."  A notice letter was sent to the Veteran in 
November 2008.  Although the letter made brief mention of SSA 
records, this was only in relation to assigning an effective 
date.  The Veteran was never asked whether he received SSA 
disability benefits.  The Board errs as a matter of law when 
it fails to ensure compliance with its remand orders, and 
further remand is mandated if it does not.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, even though the 
other remand instructions were completed, a new remand for 
resolution of the SSA issue is required. 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.  
Specifically, the notice must ask the 
Veteran is he has ever applied for SSA 
disability benefits.

2.  If the Veteran affirms that he has 
applied for SSA disability benefits, 
obtain the Veteran's complete SSA 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Obtain the Veteran's current and 
complete treatment records from Dr. 
Justo Rodriguez in Arecibo.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

